Application for leave to file a notice of claim on the board of education of the city of New York by the natural guardian of an infant. The infant was injured on June 6, 1951, when he fell in the yard of a school building under the control of the board of education. On July 26, 1951, a notice of claim was received, by registered mail, in the comptroller’s office of the city of New York. This notice was forwarded to and received in the office of the president of the board on August 17, 1951. On December 26, 1951, the infant and his guardian were examined on the claim by the corporation counsel of the city of New York, who is also attorney for the board of education, and the file was marked “Board of Education ease.” Special Term denied the motion for leave to file a notice of claim on the board and denied also a motion for leave to renew said motion. Orders affirmed, without costs. Although the notice of claim was directed to the City of New York and was received by the city’s comptroller, it was forwarded to and was received by the president of the board of education, within the period provided for in section 50-e of the General Municipal Law, and the corporation counsel of the city, who is also attorney for the board of education, held a hearing on the claim. *705Therefore, the notice of claim must be deemed valid. (General Municipal Law, § 50-e, subd. 3, as amd. by L. 1951, eh. 393, eft. July 1, 1951.) Under the circumstances, it is unnecessary to serve another notice of claim on the board of education. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.